        Case 2:07-cr-00238-JHS Document 137 Filed 01/25/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

                       v.
                                                          CRIMINAL ACTION
 RODERICK WATSON,                                            NO. 07-238

                       Defendant.


                                         ORDER

      AND NOW, this 25th day of January 2021, upon consideration of Defendant Roderick

Watson’s Emergency Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc.

No. 129) and the Government’s Response to Defendant’s Motion (Doc. Nos. 132), it is

ORDERED that Defendant’s Motion (Doc. No. 129) is DENIED.


                                                BY THE COURT:


                                                /s/ Joel H. Slomsky____
                                                JOEL H. SLOMSKY, J.
